        Case 5:19-cv-00718-PRW Document 78 Filed 10/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


TAMMY COVINGTON and               )
JEFFREY COVINGTON,                )
                                  )
                  Plaintiffs,     )
                                  )
v.                                )                    Case No. CIV-19-00718-PRW
                                  )
CSAA FIRE AND CASUALTY INSURANCE, )
d/b/a AAA FIRE AND CASUALTY       )
INSURANCE COMPANY, INC.,          )
                                  )
                  Defendant.      )


                                     JUDGMENT

      In accordance with today’s Memorandum Opinion and Order (Dkt. 77) granting

Defendant’s Motion for Summary Judgment (Dkt. 15), judgment is hereby entered in favor

of Defendant CSAA Fire And Casualty Insurance and against Plaintiffs Tammy Covington

and Jeffrey Covington on their breach of contract, bad faith, and punitive damages claims.

      ENTERED this 23rd day of October, 2020.




                                            1
